Case: 11-10178     Document: 00511766233         Page: 1     Date Filed: 02/23/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 23, 2012
                                     No. 11-10178
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CARLOS ALVERA-RAMIREZ,

                                                  Defendant-Appellant.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:10-CR-160-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Carlos Alvera-Ramirez (Alvera) pleaded guilty to one count of illegal
reentry following a previous deportation. The district court imposed a sentence
of 96 months of imprisonment and three years of supervised release. Alvera
argues that his sentence is unreasonable because the district court failed to
provide a reasoned explanation of the sentence imposed and because the above-
guidelines sentence was not supported by the record, but rather, was based on
the district court’s personal opinion that such a sentence was warranted.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10178   Document: 00511766233      Page: 2   Date Filed: 02/23/2012

                                   No. 11-10178

      Following United States v. Booker, 543 U.S. 220 (2005), our review of
sentences is for reasonableness in light of the sentencing factors set forth in
18 U.S.C. § 3553(a). See United States v. Mares, 402 F.3d 511, 518-19 (5th Cir.
2005). This court engages in a bifurcated review, first ensuring that the district
court committed no significant procedural error, such as failing to adequately
explain the sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). If the
sentence is procedurally sound, this court then considers whether the sentence
is substantively reasonable. Id.
      Before the district court, Alvera argued that the facts of his case did not
warrant the imposition of an above-guidelines sentence. Thus, Alvera preserved
his challenge to the substantive reasonableness of the sentence. He did not
argue, however, that the district court failed to provide a reasoned explanation
for the sentence and improperly relied on its personal opinion when imposing the
above-guidelines sentence. Although he cites an objection he purportedly made,
it does not appear in the sentencing transcript in this case. Thus, review is for
plain error. See United States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th
Cir. 2009). In any case, the district court provided detailed reasons for the
sentence imposed. Those reasons are adequate to permit effective appellate
review. Accordingly, there is no procedural error in this case. See United States
v. Key, 599 F.3d 469, 474 (5th Cir. 2010).
      The 96-month sentence challenged by Alvera was the result of an upward
departure from the Guidelines and a variance based on the § 3553(a) factors.
The specific characterization of the sentence is irrelevant, however, because “the
sentence imposed was reasonable under the totality of the relevant statutory
factors.” United States v. Brantley, 537 F.3d 347, 349 (5th Cir. 2008) (internal
quotation marks and citation omitted). The record indicates that the district
court properly considered the § 3553(a) factors. The 96-month sentence reflected
Alvera’s history and characteristics, the need to promote respect for the law, the
need to provide just punishment, the need to provide adequate deterrence, and

                                        2
  Case: 11-10178   Document: 00511766233     Page: 3   Date Filed: 02/23/2012

                                No. 11-10178

the need to protect the public from future crimes. See United States v. Lopez-
Velasquez, 526 F.3d 804, 807 (5th Cir. 2008). Accordingly, the judgment of the
district court is AFFIRMED.




                                      3